UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of (Amendment No.) Filed by the Registrant¨ Filed by a Party other than the Registrantx Check the appropriate box: oPreliminary Proxy Statement ¨Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) xDefinitive Proxy Statement ¨Definitive Additional Materials oSoliciting Material Under Rule 14a-12 DWS GLOBAL COMMODITIES STOCK FUND, INC. (Name of Registrant as Specified in Its Charter) WESTERN INVESTMENT LLC WESTERN INVESTMENT HEDGED PARTNERS L.P. WESTERN INVESTMENT ACTIVISM PARTNERS LLC WESTERN INVESTMENT TOTAL RETURN PARTNERS L.P. WESTERN INVESTMENT TOTAL RETURN FUND LTD. BENCHMARK PLUS INSTITUTIONAL PARTNERS, L.L.C. BENCHMARK PLUS PARTNERS, L.L.C. BENCHMARK PLUS MANAGEMENT, L.L.C. ARTHUR D. LIPSON SCOTT FRANZBLAU ROBERT FERGUSON WILLIAM J. ROBERTS GARY SCHLARBAUM ROBERT A. WOOD MATTHEW S. CROUSE (Name of Persons(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): xNo fee required. ¨Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1)Title of each class of securities to which transaction applies: (2)Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4)Proposed maximum aggregate value of transaction: (5)Total fee paid: ¨Fee paid previously with preliminary materials: ¨Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. (1)Amount previously paid: (2)Form, Schedule or Registration Statement No.: (3)Filing Party: (4)Date Filed: WESTERN INVESTMENT LLC September 5, 2008 Dear Fellow Stockholder: Western Investment LLC (“Western Investment”) is writing to you regarding DWS Global Commodities Stock Fund, Inc. (“GCS” or the “Fund”).As you know, together with our fellow participants in this solicitation, we are the largest investor in GCS.We write to you now regarding the annual meeting of stockholders scheduled to be held at the New York Marriott East Side, 525 Lexington Avenue, New York, New York 10017, on Monday, October 13, 2008, at 10:30 a.m. Eastern time, or any adjournments or postponements thereof or any meeting which may be called in lieu thereof.Western Investment does not believe that the current board of directors of the Fund is acting in your best interests.Western Investment is therefore seeking your support at the annual meeting of stockholders for the following purposes: 1. To elect Western Investment’s slate of nominees to the Fund’s Board of Directors, as Class III Directors of the Fund, each to serve until the 2011 annual meeting of stockholders and until his respective successor is duly elected and qualifies; and 2. To transact such other business as may properly come before the annual meeting or any adjournment or postponement thereof. Western Investment urges you to carefully consider the information contained in the attached proxy statement and then support its efforts by voting your shares today by telephone or via the Internet as detailed in the enclosed GOLD proxy card, or by signing, dating and returning today the enclosed GOLD proxy card in the postage paid envelope provided.The attached proxy statement and GOLD proxy card are first being furnished to the stockholders on or about September 5, 2008. If you have already sent a proxy card furnished by GCS management to GCS, you have every right to change your vote by signing, dating and returning the enclosed GOLD proxy card or by following the instructions for telephone or Internet voting detailed thereon.Only your latest dated proxy card counts! If you have any questions or require assistance voting your shares, please contact Innisfree M&A Incorporated, which is assisting us, at their address and toll-free number listed on the following page. Thank you for your support, /s/ Arthur D. Lipson Arthur D. Lipson Western Investment LLC If you have any questions or need assistance voting your shares, please call: Innisfree M&A Incorporated 501 Madison Avenue, 20th Floor New York, NY 10022 Stockholders Call Toll-Free at: (877) 687-1873 Banks and Brokers Call Collect at: (212) 750-5833 You may also contact Western Investment LLC via email at info@fixmyfund.com PLEASE BE ADVISED: · In light of the overwhelming stockholder response to the Fund’s July self tender, the GCS Board’s response is inadequate (page 4) · GCS’s NAV discount is unacceptable (page 5) · Western Investment believes the current independent members of the GCS Board, who receive compensation – in excess of $200,000 per year on average – from service on at least 133 funds, may be beholden to the Fund’s investment manager (page 6) Additional information can be found at: www.fixmyfund.com 2 ANNUAL MEETING OF STOCKHOLDERS OF DWS GLOBAL COMMODITIES STOCK FUND, INC. PROXY STATEMENT OF WESTERN INVESTMENT LLC Please vote your shares today by telephone or Internet, as described in the enclosed GOLD proxy card, or by signing, dating and returning the GOLD proxy card in the postage paid envelope provided. Western Investment LLC, a Delaware limited liability company (“Western Investment” or “we”), together with its fellow participants in this solicitation is the largest investor in DWS Global Commodities Stock Fund, Inc. (“GCS” or the “Fund”).Western Investment is writing to you in connection with the election of five nominees to the board of directors of GCS (the “GCS Board”) at the annual meeting of stockholders scheduled to be held at the New York Marriott East Side, 525 Lexington Avenue, New York, New York 10017, on Monday, October 13, 2008, at 10:30 a.m. Eastern time, including any adjournments or postponements thereof and any meeting which may be called in lieu thereof (the “annual meeting”).This proxy statement (this “proxy statement”) and the enclosed GOLD proxy card are first being furnished to stockholders on or about September 5, This proxy statement and the enclosed GOLD proxy card are being furnished to stockholders of GCS by Western Investment in connection with the solicitation of proxies from GCS’s stockholders for the following proposals: 1. To elect Western Investment’s slate of nominees to the GCS Board, as Class III Directors of the Fund, each to serve until the 2011 annual meeting of stockholders and until his respective successor is duly elected and qualifies; and 2. To transact such other business as may properly come before the annual meeting or any adjournment or postponement thereof. Western Investment, Western Investment Hedged Partners L.P. (“WIHP”), Western Investment Activism Partners LLC (“WIAP”), Western Investment Total Return Partners L.P. (“WITRP”), Western Investment Total Return Fund Ltd. (“WITRL”), Arthur D. Lipson (“Mr. Lipson,” and together with Western Investment, WIHP, WIAP, WITRP and WITRL, the “Western Entities”), Benchmark Plus Institutional Partners, L.L.C. (“BPIP”), Benchmark Plus Partners, L.L.C. (“BPP”), Benchmark Plus Management, L.L.C. (“BPM”), Scott Franzblau (“Mr. Franzblau”), Robert Ferguson (“Mr.
